DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Response After Final filed 11/01/2021. 
The status of the Claims is as follows:
Claims 1-20, 23, 25-30, 36 and 43 have been cancelled; 
Claim 44 has been amended;
Claims 21, 22, 24, 31-35, 37-42 and 44-47 are pending and have been examined. 

Terminal Disclaimer

The terminal disclaimer filed on 11/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,706,993 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 21, 22, 24, 31-35, 37-42 and 44-47 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed each trough of the plurality of troughs defines a first radius of curvature and each crest of the plurality of crests defines a second radius of curvature identical to the first radius of curvature as recited in Claims 21 and 44.  



The Prior Art does not teach ach trough of the plurality of troughs defines a first radius of curvature and each crest of the plurality of crests defines a second radius of curvature identical to the first radius of curvature. 

Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed cartridge assembly comprising a staple cartridge and a shipping wedge having a tongue insertable into the gap between the staple cartridge and a jaw member when the staple cartridge is secured in the channel as recited in Claims 35 and 40.

The Prior Art, Farascioni for example, teaches a cartridge assembly (fig. 12) including a staple cartridge (212) configured to be secured in a channel of a jaw member (par 69) and to define a gap between the staple cartridge and the jaw; and a shipping wedge (210) releasably attached to the staple cartridge (212), the shipping wedge (210) having a tongue (244) extending from one end thereof, the tongue (244) insertable into the gap.

The Prior Art fails to teach a shipping wedge insertable into the gap when the staple cartridge is positioned in the staple instrument, since the shipping wedge of Farascioni must be removed prior to insertion of the staple cartridge into the staple instrument.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731